United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-5206                                                September Term, 2022
                                                                      1:22-cv-01596-UNA
                                                      Filed On: October 6, 2022
Tristan Florendo-Ong,

              Appellant

       v.

IL-USA, Illinois-United States & Company, et
al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


       BEFORE:       Pillard and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge


                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and supplements thereto filed by appellant.
See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court order filed on July 5, 2022 be
affirmed. Appellant has not shown that the district court abused its discretion in
dismissing the case without prejudice for failure to comply with Federal Rule of Civil
Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668 (D.C. Cir. 2004). Under Rule
8(a), a complaint must set forth “a short and plain statement of the claim showing that
the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (A complaint must offer more than “labels and conclusions” and “naked
assertions devoid of further factual enhancement.” (cleaned up)).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5206                                                September Term, 2022

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                 FOR THE COURT:
                                                 Mark J. Langer, Clerk

                                          BY:    /s/
                                                 Daniel J. Reidy
                                                 Deputy Clerk




                                          Page 2